DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear what is meant by ‘pumping down’.  The claim has neither established any sort of vacuum system that is able to pump nor any relative frame of reference for ‘down’.  Is it less than a base pressure? More?  Therefore, this claim is indefinite.
In claim 5, ‘vapor’ is claimed.  It is unclear whether this is water vapor, or some other type.
	In claims 2 and 6, the aluminum layers are deposited on the substrate, but these claims also require that the aluminum layers be deposited on a layer on the substrate.  Further clarification by what the applicant means by ‘substrate’ is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skarp et al. (US 2002/0106451 A1).
	As to claims 1 and 3-6, Skarp teaches an ALD process (precursor 1, purge/pump, precursor 2, Purge/pump, repeat) where an aluminum oxide film is formed (abstract) with the claimed precursors (paras 0023-0034 and Examples).
	As to claim 2, the alumina may be deposited over diodes of an OLED display as in Fig. 1, para 0041 or the alumina may be deposited on the electrode pattern of Fig. 2, para 0042.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaartstra (US 2003/0176065 A1)
As to claims 1 and 3-6, Vaartstra teaches an ALD process (precursor 1, purge/pump, precursor 2, Purge/pump, repeat) where an aluminum oxide film is formed (abstract) with the claimed precursors (paras 0024-0025 and Examples).
	As to claim 2, a pattern of molecules is shown as broadly claimed in Figures 2A and 3A.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haukka et al. (US 2002/0115252 A1)
	As to claims 1 and 3-6, Haukka teaches an ALD process (precursor 1, purge/pump, precursor 2, Purge/pump, repeat) where an aluminum oxide film is formed (abstract) with the claimed precursors (paras 0005, 0031-0038 and Examples).
	As to claims 7-10, the ALD alumina layer sandwiches a high-k dielectric layer of those claimed in Fig. 3 and para 0007, for example.

Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 2005/0227003 A1)
	As to claims 1 and 3-6, Carlson teaches an ALD process (precursor 1, purge/pump, precursor 2, Purge/pump, repeat) where an aluminum oxide film is formed (para 0036) with the claimed precursors (paras 0036 and Examples).
	As to claims 7-10, the ALD alumina layer sandwiches a high-k dielectric layer of those claimed in para 0037, for example, as Carlson et al. teaches this is anticipated in the prior art.

Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kubena et al. (US 10266398 B1).
As to claims 1 and 3-6, Kubena teaches an ALD process (precursor 1, purge/pump, precursor 2, Purge/pump, repeat) where an aluminum oxide film is formed (abstract) with the claimed precursors (col. 7 lines 5-30 and Examples).
	As to claim 2, the patterned substrate is shown in the Figures.
	As to claims 7 and 9-10, the ALD alumina layer sandwiches a high-k dielectric layer of those claimed in cols. 7-8, et seq.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haukka or Carlson in view of Kubena, Vaarstra or Skarp.
Haukka or Carlson do not teach a patterned substrate.  Kubena, Vaarstra or Skarp teach patterned substrates or layers where the alumina is deposited for various applications as discussed above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Haukka or Carlson by any of the above references, as they teach it is known in the art to deposit alumina by ALD on a patterned surface depending on applications.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubena, Vaarstra or Skarp in view of Haukka or Carlson.
Kubena, Vaarstra or Skarp do not teach the alumina sandwiching a dielectric layer.  Haukka and Carlson teach this feature as discussed above depending on the application of the alumina layer as discussed above.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kubena, Vaarstra or Skarp by any of the above references, as they teach it is known in the art to have the alumina sandwiching a dielectric layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715